STEPHENS, Justice,
concurring.
I concur in the disposition of this case by my colleagues, yet I disagree with the necessity of publicizing how the decision is reached. The facts, as recited in the majority opinion, provide all that is necessary to reach the conclusion that appellant was intentionally fleeing from a known police officer who was attempting a lawful arrest. At the time of appellant’s arrest the maximum speed limit in Texas had been established at fifty-five miles per hour, by invoking the provisions of TEX.REV.CIV.STAT. ANN. art. 6701d § 169B (Vernon 1977); and section 153 of article 6701d authorized a police officer to arrest a violator of any provision of the article, without a warrant. The evidence shows that appellant was driving at a speed of seventy miles per hour on a public street which constituted a violation of article 6701d and authorized the arrest.